25 F.3d 1038NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Willie X BROWN;  James X Ervin;  Winfred X Fletcher;  CalvinE. X Gay;  James 3X Prince;  Jerome X Richardson;Johnathan Lee X, Plaintiffs Appellants,andDavid X Batts;  Andrew Belfield;  George X Chapman;  David XChestnut;  Michael X Dorsey;  Bruce X Driver;  Joe X.Harrison;  Gregory Lamar X Smith;  James 4X Brown;  PlummerX Davis;  John A. X Mickens, Plaintiffs,v.Dorothy FRIENDS, Chief Dietician;  David Garraghty, Warden;Leon Williams, Food Service Manager;  JamesWheeler;  David Williams, Defendants Appellees.
No. 92-6874.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 4, 1994.Decided:  May 18, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-92-54-R, CA-92-167-R)
Willie X Brown, James X Ervin, Winfred X. Fletcher, Calvin E. X Gay, James 3X Prince, Jerome X Richardson, Johnathan Lee X, Appellants Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, Reneen Evat Hewlett, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before HALL, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. Sec. 1983 (1988) complaints.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brown v. Batts, Nos.  CA-92-54-R, CA-92-167-R (E.D. Va.  July 8, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED